Citation Nr: 0100309	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  98-37 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.

3.  Whether new and material evidence has been received to 
reopen claims of entitlement to service connection for 
hearing loss disability, post-traumatic stress disorder, lung 
disability, skin disability and a scar. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969 and from December 1990 to July 1991.   

The Department of Veterans Affairs (VA) Regional Office (the 
RO) denied the veteran's claims for service connection for 
hypertension and for a permanent and total disability rating 
for pension purposes in August 1995 and May 2000, 
respectively, and the veteran perfected appeals of its 
decisions to the Board of Veterans' Appeals (the Board).  

In October 2000, the veteran presented his testimony at a 
personal hearing held before the undersigned at the RO in 
Montgomery, Alabama. 

In May 2000, in addition to denying a permanent and total 
disability rating for pension purposes, the RO held that new 
and material evidence had not been received to reopen claims 
for service connection for hearing loss disability, post-
traumatic stress disorder, lung disability, skin disability, 
and a scar.  In June 2000, the veteran disagreed with those 
determinations.  For reasons which will be discussed in 
detail below, the Board is remanding these issues to the RO 
for further action.  

In June 2000, the veteran requested service connection for 
gunshot wounds.  In addition, it appears that his Persian 
Gulf service caused his cerebrovascular accident.  These 
matters have been developed for appellate purposes and are 
referred to the RO for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).   App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) [to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107].  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) [published at 57 
Fed. Reg. 49,747 (1992)].  Therefore, a remand is required.  

Specifically, it is unclear from the evidence currently of 
record whether or not the veteran's hypertension, which 
evidently pre-existed his second period of service, 
chronically increased in severity either during his period of 
active service from December 1990 to July 1991, or as a 
result of such service, as he claims.  
The Board believes that a physician's opinion as to these 
questions should be obtained.  

In July 2000, a VA psychiatric examination was conducted.  
The veteran was diagnosed with generalized anxiety disorder, 
and a global assessment of functioning of 50 was assigned.  
It appears that the RO has not considered the veteran's 
generalized anxiety disorder in conjunction with his non 
service-connected pension claim.  IN addition, the Board 
notes that the veteran sustained a cerebrovascular accident 
in December 1999 and that it resulted in some left sided 
impairment.  It is unclear what the current extent and 
severity of any current permanent residual left-sided 
impairment is.  The veteran states that he has been told not 
to work in light of his disability.  A medical examination 
report describing all current impairment and commenting on 
his employability, or lack thereof, should be obtained.  In 
addition, a VA Social and industrial survey should be 
conducted to ascertain the veteran's past work experience, 
present employment status, activities of daily living, etc.  

It appears that there may be additional medical records 
outstanding.  Therefore, requests for any such additional 
records will be accomplished.  

In May 2000, the RO held that new and material evidence had 
not been received to reopen claims for service connection for 
hearing loss disability, post-traumatic stress disorder, lung 
disability, skin disability, and a scar.  It notified the 
veteran of its decisions and of his right to appeal.  In June 
2000, the veteran disagreed with those May 2000 
determinations by the RO.  The RO has not issued the veteran 
a Statement of the Case (SOC) as to those issues.

The Board finds these issues were placed in appellate status 
by the filing of the veteran's Notice of Disagreement (NOD) 
in June 2000.  Thus, these claim must be remanded to the RO 
for the preparation of a SOC.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995); see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105(a), 
(d)(1), (3), a NOD initiates appellate review in the VA 
administrative adjudication process].  In Manlicon v. West, 
12 Vet. App. 238 (1999), the Court held that in these 
circumstances where a NOD is filed, but a SOC has not been 
issued, the Board must remand the claim to the RO to direct 
that a statement of the case be issued.  Accordingly, the 
Board has jurisdiction over these issues and must remand them 
to the RO to have it issue the veteran a Statement of the 
Case.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and otherwise, 
who have treated him for any physical and 
psychiatric disabilities.  After securing 
any necessary releases, the RO should 
attempt to obtain any such records which 
have not been previously associated with 
his claims folder.

2.  A VA Social and Industrial Survey 
should be conducted, to include the 
veteran's past employment and education, 
if he is employed currently, and what his 
current daily activities are.  The report 
thereof should be associated with the 
veteran's VA claims folder.

3.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to evaluate the veteran's hypertension.  
The veteran's claims folder must be made 
available to the examining physician 
prior to the examination.  In particular, 
the examining physician should determine 
whether it is at least as likely as not 
that the veteran's hypertension 
chronically increased in severity as a 
result of his second period of active 
service, including due to the 
circumstances of his Persian Gulf 
service, beyond what would be expected 
from the natural progress of the disease.  
If laboratory studies or other additional 
testing is deemed to be necessary by the 
examining physician, such should be 
accomplished.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the veteran's claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  After 
any appropriate developmental action has 
been completed, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for hypertension and 
the claim for a non service-connected 
pension.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

5.  After taking an development action it 
deems necessary, the RO should issue a 
(Supplemental) Statement of the Case on 
the issues of whether new and material 
evidence has been received to reopen the 
claims for service connection for hearing 
loss disability, post-traumatic stress 
disorder, lung disability, skin disability 
and a scar.  The veteran should be 
provided with appropriate information 
concerning perfecting an appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


